DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Objections Withdrawn
The objections to claims 1 and 22 because of the minor informalities have been withdrawn in light of the applicant’s amendments to the claims.


35 USC § 112(f) or 112 (pre-AIA ), Sixth Paragraph
 The following is a quotation of 35 U.S.C. 112(f):
(F)  ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

an image-acquisition device configured to acquire a plurality of image frames of the portion of the subject's body in claims 1, 22 and all the depending claims thereof;
processor configured to receive the plurality of image frames into the processor, 
automatically identify the given feature 
align the tool in image frames 
drive the display to display in claims 1, 22-35, 37-42 and all the depending claims thereof.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims set forth above have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation:
Regarding the “image acquisition device” the specification discloses “a fluoroscopic image stream of the coronary arteries is acquired” ([0546] of the US PG Pub. version of the specification). The specification further discloses “The terms "image" and "imaging" refer to any type of medical imaging, typically presented as a sequence of images and including, but not limited to, imaging using ionizing radiation, imaging 
Regarding the “processor” the specification discloses “A computer system receives a sequence of images” ([0037] of the US PG Pub. version of the specification). Therefore, the means-plus-function limitation of “processor” has been interpreted as computer with algorithms provided in the form of a flow chart in figs. 28-30 and in prose as provided in [0660]-[0666], [0669]-[0672], or any equivalents thereof in light of the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Rejections Withdrawn
The rejections of claims 1-6, 11, 16-20, 22-26, 28, 32, 37-41 and 44 are under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rongen in view of Suri, Close, Li and Florent have been withdrawn in light of the board decision concluded that above cited references do not teach or reasonably suggest the limitations of a method for imaging a tool inside a portion of a subject's body that undergoes motion by an image-acquisition device to acquire image frames of the portion and with a processor tracking the image frames by automatically identifying a feature of the tool in a portion of the image frames then aligning the tool in image frames of the portion of the image frames based on the automatic identification of the feature of the tool wherein the tool comprises an intracardiac or intravascular tool. Afterwards, tracking the alignment of the tool in the image frames of the portion of the image frames to determine first motion of the tool relative to the portion of the subject's body and second motion of the tool resulting from motion of the portion of the subject's body then performing an enhancement to the image-tracked image frames wherein an image stream of the 

Title Change
The title of the invention has been changed as shown in the Bib Data Sheet to clearly be indicative of the invention to which the claims are directed as per MPEP 606.

Conclusion
Claims 1-14, 16-35, 37-42 and 44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SERKAN AKAR/           Acting Supervisory Patent Examiner of Art Unit 3793